Citation Nr: 1711812	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-11 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling from October 8, 2009 through March 15, 2016, and 70 percent thereafter.

2.  Entitlement to a compensable rating for sinus headaches.

3.  Entitlement to a compensable rating for onychomycosis of the bilateral great toes.

4.  Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in February 2016, when it was remanded for additional development.

The Court issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 Board decision denying entitlement to an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court of Appeals for Veterans Claims (Court) granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains a claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on the claim for    an increased rating for onychomycosis in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There appear to be outstanding VA treatment records.  A January 11, 2016 VA treatment record noted that the Veteran should return for a follow-up primary care appointment in July 2016.  VA treatment records subsequent to June 2016 have not been associated with the claims file.  Additionally, a July 13, 2013 VA treatment record indicates that an unidentified outside medical report from May 23, 2013         had been scanned into VistA Imaging.  The referenced non-VA record has not been associated with the claims file.  Lastly, a September 15, 2015 social work record noted that the Veteran had been referred for Vet Center treatment.  Vet Center records have not been requested or otherwise obtained.  Accordingly, on remand the aforementioned records, as well as any updated VA treatment records should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records dating since June 16, 2016, as well as the May 23, 2013 VistA Imaging record identified in the July 13, 2013 VA treatment record.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Ask the Veteran to provide completed release forms   with the names and addresses of any private providers who have treated his disabilities on appeal.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  With any assistance required from the Veteran, undertake all necessary actions to obtain the Veteran's   Vet Center records.  All attempts to obtain the records must be documented in the claims file.  If the records are unavailable or do not exist, the file should be annotated to reflect as such, and the Veteran and his representative should be notified.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




